                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


JOSEPH A. NAVARRO,                              §
                                                §
                  Plaintiff,                    §                SA-18-CV-00724-FB
                                                §
vs.                                             §
                                                §
VIA METROPOLITAN TRANSIT,                       §
LEO TELLEZ, STEVIE SMITH,                       §
                                                §
                  Defendants.                   §
                                                §
                                                §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Defendants’ Motion to Dismiss [#10]. Also

before the Court is Plaintiff’s Response [#11] and Defendants’ Reply [#13]. On November 6,

2018, the Honorable Fred Biery referred all pre-trial proceedings in this case to the undersigned

for disposition pursuant to Federal Rule of Civil Procedure 72 and Rules CV-72 and 1(c) of

Appendix C of the Local Rules of the United States District Court for the Western District of

Texas [#15]. The undersigned has authority to enter this Recommendation pursuant to 28 U.S.C.

§ 636(b)(1)(B). For the reasons set forth below, it is recommended that Defendants’ Motion to

Dismiss be DENIED.

                               I. Factual and Procedural Background

       This case arises under the Family and Medical Leave Act of 1993 (“the FMLA”), as

amended, 29 U.S.C. § 2601 et seq., and the Rehabilitation Act of 1973 (“the Rehabilitation

Act”), as amended, 29 U.S.C. § 701 et seq. The Court exercises jurisdiction over these claims

under 28 U.S.C. § 1331.

                                                1
       Plaintiff Joseph A. Navarro (“Plaintiff”), a former employee of VIA Metropolitan Transit

(“VIA”), originally filed this case on July 13, 2018 [#1]. The original complaint named only one

defendant, VIA. Plaintiff filed an amended complaint on September 28, 2018, which, in addition

to VIA, named two individual defendants: Leo Tellez and Stevie Smith [#9]. Both Mr. Tellez

and Mr. Smith, who are employees of VIA, are being sued in their official capacities only.

Plaintiff alleges that his former employer and supervisors interfered with his request for FMLA

leave and discriminated and retaliated against him for exercising his rights under the FMLA.

(Am. Compl. [#9] at ¶¶ 34–35.) Plaintiff also alleges that VIA failed to accommodate his

disability and retaliated against him in violation of the Rehabilitation Act. (Id. at ¶¶ 42–43.)

       On October 12, 2018, VIA, Mr. Tellez, and Mr. Smith (collectively, “Defendants”) filed

a motion to dismiss the Amended Complaint under Rules 12(b)(1) and (b)(6) of the Federal

Rules of Civil Procedure [#10]. The Court held an initial pre-trial conference on January 8,

2019, at which the parties were represented through counsel. At the hearing, the Court heard

argument from both sides on Defendants’ motion to dismiss. On January 8, 2019, the Court

issued an order staying all discovery in this case, except for the exchange of initial disclosures

required by Rule 26(a)(1), until it has ruled on the motion to dismiss [#25]. That same day,

Plaintiff filed an advisory to the Court [#26] concerning Defendants’ motion to dismiss. On

January 18, 2019, Defendants’ filed a response to Plaintiff’s advisory [#27].

                                        II. Legal Standard

       Motions filed under Rule 12(b)(1) of the Federal Rules of Civil Procedure allow a party

to challenge the subject-matter jurisdiction of the district court to hear a case. See Fed. R. Civ. P.

12(b)(1); Ramming v. U.S., 281 F.3d 158, 161. “The party asserting jurisdiction bears the burden

of proof for a 12(b)(1) motion to dismiss.” Ballew v. Cont’l Airlines, Inc., 668 F.3d 777, 781



                                                  2
(5th Cir. 2012). Where, as here, a motion to dismiss for lack of jurisdiction is limited to a facial

attack on the pleadings, it is subject to the same standard as a motion brought under Rule

12(b)(6). See Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008); Benton v. United States,

960 F.2d 19, 21 (5th Cir. 1992).

       To survive a Rule 12(b)(6) motion to dismiss, a pleading must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To

satisfy the Rule 8 pleading standard, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. Although a

complaint does not need to contain “detailed factual allegations” to survive a motion to dismiss,

the “[f]actual allegations must be enough to raise a right to relief above the speculative level,”

Twombly, 550 U.S. at 555; the allegations pleaded must show “more than a sheer possibility that

a defendant has acted unlawfully,” Iqbal, 556 U.S. at 678.

       A court considering a motion to dismiss must accept “all well-pleaded facts as true,

viewing them in the light most favorable to the plaintiff.” Martin K. Eby Const. Co. v. Dallas

Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004). While a court must accept all of the

claimant’s well-pleaded facts as true, it is not bound to accept as true conclusory allegations or

allegations that merely restate the legal elements of a claim. See Chhim v. Univ. of Texas at

Austin, 836 F.3d 467, 469 (5th Cir. 2016) (citing Iqbal, 556 U.S. at 678). In short, a claim

should only be dismissed if a court determines that it is beyond doubt that the claimant cannot




                                                 3
prove a plausible set of facts that support the claim and would justify relief. See Twombly, 550

U.S. at 570.

                                          III. Analysis

       Defendants’ motion to dismiss should be denied. Plaintiff’s FMLA claims are not barred

by the doctrine of sovereign immunity and Plaintiff has pleaded sufficient facts in support of his

Rehabilitation Act claims.

A.     Defendants’ motion to dismiss Plaintiff’s FMLA claims under Rule 12(b)(1) should
       be denied.

       Defendants move to dismiss Plaintiff’s FMLA claims for lack of subject-matter

jurisdiction. See Fed. R. Civ. P. 12(b)(1). Defendants contend that the Eleventh Amendment of

the United States Constitution bars these claims. It does not. Because VIA is not an arm of the

state, it is not protected by sovereign immunity from suit in federal court under the FMLA, nor

are its employees.

       The Eleventh Amendment provides that “[t]he Judicial power of the United States shall

not be construed to extend to any suit in law or equity, commenced or prosecuted against one of

the United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.”

U.S. Const. amend. XI. The Eleventh Amendment has been understood as a declaration that the

principle of sovereign immunity is a constitutional limitation on the federal judicial power

established in Art. III, § 2 of the Constitution. See Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 98 (1984).      The principles of state sovereignty embodied by the Eleventh

Amendment establish that “the entire judicial power granted by the Constitution does not

embrace authority to entertain a suit brought by private parties against a State without consent

given.” N. Ins. Co. of New York v. Chatham Cty., Ga., 547 U.S. 189, 195 (2006) (quoting In re

State of New York, 256 U.S. 490, 497 (1921)). In addition to providing immunity to states from

                                                4
suits brought by private citizens in federal court, the Eleventh Amendment also provides

immunity to states agencies, see Pennhurst, 465 U.S. at 100, and, subject to an exception where

injunctive relief is sought, to individual state officials acting in their official capacities, see Will

v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989); see also McCarthy ex rel. Travis v.

Hawkins, 381 F.3d 407, 414 (5th Cir. 2004). The Fifth Circuit has clarified that state sovereign

immunity extends to any state agency or entity deemed an “alter ego” or “arm” of the state.

Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 326 (5th Cir. 2002) (citing Vogt v. Bd. of

Comm’rs of Orleans Levee Dist., 294 F.3d 684, 688–89 (5th Cir. 2002)).

        Here, it is clear that VIA is a governmental entity operating under the authority of

Chapter 451 of the Texas Transportation Code. See Tex. Transp. Code Ann. § 451.052(c) (West

2017); see also Martinez v. VIA Metro. Transit Auth., 38 S.W.3d 173, 175 (Tex. App.—San

Antonio 2000, no pet.) (“VIA is a governmental unit with exclusively governmental functions.”).

However, it is well-settled that not all governmental entities are entitled to assert Eleventh

Amendment sovereign immunity. Although states and their agencies are shielded from suits

brought by private citizens in federal court, the Supreme Court has rejected Eleventh

Amendment immunity for counties and municipalities. See Lake Country Estates, Inc. v. Tahoe

Reg’l Planning Agency, 440 U.S. 391, 401 (1979) (“[T]he Court has consistently refused to

construe the [Eleventh] Amendment to afford protection to political subdivisions such as

counties and municipalities, even though such entities exercise a ‘slice of state power.’”).

        VIA’s authority is created by Article 1118x of the Texas Revised Civil Statutes, which

has since been superseded by Chapter 451 of the Texas Transportation Code. See Tex. Rev. Civ.

Stat. Ann. art. 1118x, repealed and now codified in Tex. Transp. Code. Ann. § 451.001 et seq.

“In accordance with this legislation, the City of San Antonio passed an ordinance creating VIA



                                                   5
on February 3, 1977, and the citizens of San Antonio confirmed this act by election on

November 8, 1977.” Salvatierra v. Via Metro. Transit Auth., 974 S.W.2d 179, 181 (Tex. App.—

San Antonio 1998, no pet.). VIA subsequently commenced operations on March 1, 1978. See

id. Thus, VIA was created by the City of San Antonio, not the State of Texas.

        In 1979, the Texas legislature authorized the creation of regional transportation

authorities. See Tex. Transp. Code Ann. § 451.001 et seq. Under Chapter 451 of the Texas

Transportation Code, VIA’s management, operation, and control is the responsibility of an

eleven-member Board of Trustees, whose members are appointed by the San Antonio City

Council, the Bexar County Commissioners, and the Suburban Council of Mayors. See id. §§

451.707, 451.501–451.504. Hence, the State of Texas plays no role in choosing the members of

VIA’s governing body.

        Additionally, the powers of VIA, which include the power to impose taxes, sell, lease,

and dispose of property, and issue bonds, are sufficient indicia of independence to make it

distinct from the state for Eleventh Amendment purposes. See Moor v. Alameda Cty., 411 U.S.

693, 720 (1973) (stating that the “corporate powers” of California counties, which include the

power to sell, hold, or otherwise deal in property, levy taxes, and issue general obligation bonds,

“strike us as persuasive indicia of the independent status occupied by California counties relative

to the State of California”); Hoff v. Nueces Cty., 153 S.W.3d 45, 49 (Tex. 2004) (holding that a

county is not an arm of the state because it possesses sufficient indicia of independence, such as

the power to levy taxes to pay for its debts, sell or lease real property, and issue bonds to provide

for its funding).

        The undersigned also notes that this Court recently held in another case that remains

pending that VIA is a municipal corporation, not an arm of the state, and that it is not immune



                                                 6
from FMLA claims under the Eleventh Amendment.1 In fact, in that case, Washington v.

Rodriguez, Judge Bemporad issued a show cause order to VIA to show cause as to why it should

not be sanctioned for reurging this argument after the Court had conclusively ruled on the issue.

VIA ultimately withdrew its motion to dismiss and conceded that its legal position—that VIA is

an arm of the state and entitled to sovereign immunity—is meritless.2

       In sum, VIA is not an arm of the state and therefore does not possess Eleventh

Amendment immunity from claims brought in federal court under the FMLA. Accordingly, the

Eleventh Amendment does not bar Plaintiff’s FLMA claims against Defendants.

B.     Defendants’ motion to dismiss Plaintiff’s Rehabilitation Act claims under Rule
       12(b)(6) should be denied.

       Plaintiff has pleaded sufficient facts to support his Rehabilitation Act claims at this early

stage of the litigation. Section 504 of the Rehabilitation Act provides, in pertinent part, that

“[n]o otherwise qualified individual with a disability in the United States . . . shall, solely by

reason of her or his disability, be excluded from the participation in, be denied the benefits of, or

be subjected to discrimination under any program or activity receiving Federal financial

assistance . . . .” 29 U.S.C. § 794(a) (emphasis added). Thus, by its terms, Section 504 “limits

its coverage to the ‘program or activity’ that ‘receiv[es]’ federal financial assistance.” U.S.

Dep’t of Transp. v. Paralyzed Veterans of Am., 477 U.S. 597, 604 (1986). The Fifth Circuit has

held that to state a Section 504 claim, a plaintiff must allege, among other things, “that the



1
 See Washington v. Rodriguez, Case No. 5:18-cv-00316-FB-HJB. Judge Bemporad’s report and
recommendation [#51] was adopted by Judge Biery on December 7, 2018 [#54]. VIA responded
[#65] to Judge Bemporad’s Show Cause Order [#63] and then moved to withdraw its motion
arguing that VIA was immune from the plaintiff’s FMLA claims [#66].

2
 Yet, VIA filed nothing in this case notifying the undersigned that Judge Biery had recently
decided this legal point; nor did VIA notify the undersigned that it had conceded the baselessness
of its position in the other case. This is troubling.
                                                 7
specific program or activity with which he or she was involved receives or directly benefits from

federal financial assistance.” Lightbourn v. Cty. of El Paso, Tex., 118 F.3d 421, 427 (5th Cir.

1997) (citing Brown v. Sibley, 650 F.2d 760, 767–71 (5th Cir. 1981)). Hence, “a plaintiff may

not predicate a § 504 claim against a state actor on the mere fact that the state itself obtains

federal money.” Id. (citing Brown, 650 F.2d at 767).

       Defendants’ first argument is that Plaintiff’s Rehabilitation Act claims must be dismissed

because Plaintiff has not pled that VIA received federal financial assistance or that he worked for

a program or activity that received federal financial assistance.          But Defendants have

mischaracterized Plaintiff’s pleadings. Defendants claim that the Amended Complaint alleges

only that VIA “receives federal funding in whole or in part,” (Am. Compl. [#9] at ¶ 41), and

argue that “[t]his threadbare assertion cannot support a cause of action under Section 504,” (Mot.

to Dismiss [#10] at 8). That is because, according to Defendants, alleging that VIA receives

“federal funding” is not the same as alleging that VIA receives “federal financial assistance” and

is not sufficient to invoke the Rehabilitation Act. Yet, as Plaintiff points out, the Amended

Complaint alleges not only that VIA “receives federal funding in whole or in part,” but that

Plaintiff was subjected to discrimination “under any program or activity receiving Federal

financial assistance.” (Am. Compl. [#9] at ¶¶ 41, 42.) Thus, the Amended Complaint alleges

that VIA received federal financial assistance.

       Next, Defendants claim that “[c]ourts have held that conclusory assertions of receiving

‘federal funding’—such as Plaintiff’s assertions here—cannot support a cause of action under

Section 504.” (Defs.’ Reply [#13] at 5.) Defendants rely exclusively on two unpublished

opinions from district courts in the Ninth Circuit. See McElroy ex rel. McElroy v. Tracy Unified

Sch. Dist., No. 207CV00086MCE-EFB, 2008 WL 4754831, at *5 (E.D. Cal. Oct. 29, 2008);



                                                  8
Johnson v. Ahtna Tech. Servs. Inc., No. CV-18-00053-PHX-SPL, 2018 WL 4510539, at *2 (D.

Ariz. Sept. 20, 2018). However, in Taylor v. City of Shreveport, 798 F.3d 276 (5th Cir. 2015),

the Fifth Circuit explicitly rejected this line of reasoning. There, it was argued that the plaintiffs,

police officers employed by the City of Shreveport, failed to allege in their complaint that the

specific program or activity with which they were involved—namely, the police department—

received or directly benefited from federal financial assistance. See Taylor, 798 F.3d at 283.

The Fifth Circuit disagreed, noting that the complaint alleged that “the City receives federal

funds for the police department” and ultimately concluding that the City of Shreveport’s Police

Department is a specific “program or activity” within the meaning of the Rehabilitation Act. Id.

On this basis, the Fifth Circuit held that “[t]he complaint is therefore not defective in this

regard.” Id. Thus, under Taylor, allegations that the program or activity receives federal funds

are sufficient to state a claim. See also Mesa v. City of San Antonio, No. CV SA-17-CA-654-

XR, 2017 WL 5924263, at *2 (W.D. Tex. Nov. 29, 2017) (holding that allegation in the

complaint that “Defendant received federal funds and utilized them as part of its operations” was

sufficient to allege that the defendant received federal funds, which was sufficient to state a

claim).

          Here, Plaintiff alleges that VIA is a “program or activity” as defined by the Rehabilitation

Act, (Am. Compl. [#9] at ¶ 41); that VIA receives “federal funding,” (Id.); and that he was

subjected to discrimination under a “program or activity receiving Federal financial assistance,”

(Id. at ¶ 42). Under binding Fifth Circuit precedent, these allegations are sufficient to allege that

VIA received federal funds, which is sufficient to state a claim.

          The only other case cited on this question, Brown v. Sibley, 650 F.2d 760 (5th Cir. 1981),

does not save Defendants’ argument. There, the Fifth Circuit held that “it is not sufficient, for



                                                   9
purposes of bringing a discrimination claim under Section 504, simply to show that some aspect

of the relevant overall entity or enterprise receives or has received some form of input from the

federal fisc.” Brown, 650 F.2d at 769. The panel in Brown elaborated that “[a] private plaintiff

in a section 504 case must show that the program or activity with which he or she was involved,

or from which he or she was excluded, itself received or was directly benefited by federal

financial assistance.” Id. Thus, under Brown, the receipt of federal financial assistance by a

multi-program entity, for use by only certain programs or activities, does not automatically bring

the entire entity within the reach of Section 504 of the Rehabilitation Act. In other words,

Section 504 claims must address themselves to those specific programs or activities that receive

some federal financial assistance. Here, unlike in Brown, Plaintiff has identified a specific

program or activity—VIA—that both allegedly receives federal financial assistance and

discriminated against him.3 Defendants’ motion to dismiss Plaintiff’s Rehabilitation Act claims

on this basis should therefore be denied.

       Defendants’ second argument is that Plaintiff’s Rehabilitation Act claims should be

dismissed because Plaintiff has failed to plead any facts to support a plausible failure-to-

accommodate or retaliation claim under the Rehabilitation Act.          “The Rehabilitation Act

prohibits discrimination against an otherwise qualified individual with a . . . disability . . . in


3
  In his Amended Complaint, Plaintiff claims that VIA is a “program or activity” as that term is
defined in the Rehabilitation Act. (Am. Compl. [#9] at ¶ 41.) Defendants do not appear to
dispute this allegation. Section 794(b) defines a “program or activity” to include “all of the
operations of . . . a department, agency, special purpose district, or other instrumentality of a
State or of a local government . . . any part of which is extended Federal financial assistance.”
29 U.S.C. § 794(1). This expansive definition would appear to include a mass transit agency,
such as VIA. See Culler v. S.C. Elec. & Gas Co., No. CV 3:02-2803-17, 2004 WL 7332849, at
*7 (D.S.C. Apr. 27, 2004), modified on reconsideration, No. CV 3:02-2803-17, 2004 WL
7332848 (D.S.C. June 3, 2004) (determining that the operation of a public transportation system
is a “program or activity” as that term is defined in the Rehabilitation Act). Nothing in this
Report and Recommendation precludes VIA from arguing otherwise at a later point in this
litigation if it has a legal and factual basis to do so.
                                                10
programs that receive federal financial assistance.” Kapche v. City of San Antonio, 176 F.3d

840, 844 (5th Cir. 1999). To recover under the Rehabilitation Act, a plaintiff generally “must

prove that (1) he is an ‘individual with a disability’; (2) who is ‘otherwise qualified’; (3) who

worked for a ‘program or activity receiving Federal financial assistance’; and (4) that he was

discriminated against ‘solely by reason of her or his disability.’” Hileman v. City of Dallas, Tex.,

115 F.3d 352, 353 (5th Cir. 1997) (quoting 29 U.S.C. § 794(a)). To prevail on a failure-to-

accommodate claim, a plaintiff must prove that “(1) the plaintiff is a ‘qualified individual with a

disability’; (2) the disability and its consequential limitations were ‘known’ by the covered

employer; and (3) the employer failed to make ‘reasonable accommodations’ for such known

limitations.” Feist v. Louisiana, Dep’t of Justice, Office of the Atty. Gen., 730 F.3d 450, 452 (5th

Cir. 2013) (quoting 42 U.S.C. § 12112(b)(5)(A)).

       In his Amended Complaint, Plaintiff alleges that he “is an individual with a disability”

within the meaning of the Rehabilitation Act, (Am. Compl. [#9] at ¶ 39); that he was “qualified

to perform the essential functions of his job with or without reasonable accommodation,” (Id. at

¶ 40); that VIA’s discriminatory acts included the “failure to make reasonable accommodations

under 42 U.S.C. § [12111(9)],” the “denial of employment opportunities . . . based on the need to

make reasonable accommodation,” and “retaliation . . . under 42 U.S.C. § 12203,” (Id. at ¶ 43);

and that his “disability and request for accommodation were determinative factors in [VIA’s]

decision to terminate him,” (Id. at ¶ 44). Thus, Plaintiff has pleaded sufficient facts in support of

his failure-to-accommodate and retaliation claim. Although Defendants contend that Plaintiff

has not alleged that he requested an accommodation or that an accommodation was denied,

Plaintiff in fact pleaded that “Plaintiff’s . . . request for accommodation” was a determinative




                                                 11
factor in VIA’s decision to terminate him and that VIA “fail[ed] to make reasonable

accommodations.” (Id. at ¶¶ 43, 44.) This is sufficient at this stage.

       Defendants’ reliance on Mesa is inapposite. There, this Court dismissed a failure-to-

accommodate claim because the plaintiff failed to allege any facts indicating that he requested an

accommodation or that a reasonable accommodation was denied. See Mesa, 2017 WL 5924263,

at *4. Indeed, the Court noted that the only mention of accommodation in the plaintiff’s

pleadings was a statement that “Defendant intentionally retaliated against Claimant based on his

requests for accommodation.” Id. at *4 n.4. Here, however, Plaintiff has specifically alleged

that he requested accommodations and that VIA failed to make reasonable accommodations.

(Am. Compl. [#9] at ¶¶ 43–44.) Thus, Plaintiff’s Rehabilitation Act claims should not be

dismissed for failure to state a claim.

                                          IV. Conclusion

       Having considered the motion and the response and reply thereto, the undersigned

recommends that Defendants’ Motion to Dismiss [#10] be DENIED.

               V. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this Report and Recommendation

on all parties by either (1) electronic transmittal to all parties represented by attorneys registered

as a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by

certified mail, return receipt requested. Written objections to this Report and Recommendation

must be filed within fourteen (14) days after being served with a copy of same, unless this time

period is modified by the district court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The

party shall file the objections with the clerk of the court, and serve the objections on all other

parties. A party filing objections must specifically identify those findings, conclusions, or



                                                 12
recommendations to which objections are being made and the basis for such objections; the

district court need not consider frivolous, conclusive, or general objections. A party’s failure to

file written objections to the proposed findings, conclusions, and recommendations contained in

this Report and Recommendation shall bar the party from a de novo determination by the district

court. See Thomas v. Arn, 474 U.S. 140, 149–52 (1985); Acuña v. Brown & Root, Inc., 200 F.3d

335, 340 (5th Cir. 2000). Additionally, failure to file timely written objections to the proposed

findings, conclusions, and recommendations contained in this Report and Recommendation shall

bar the aggrieved party, except upon grounds of plain error, from attacking on appeal the

unobjected-to proposed factual findings and legal conclusions accepted by the district court. See

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 8th day of February, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                13
